Citation Nr: 1702748	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  In December 2013 and in May 2015, the Board remanded this appeal for further development.  After completion of the action requested in the most recent remand, the Veteran's appeal has been returned to the Board for further appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is etiologically related to the acoustic trauma that the Veteran sustained in active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.

Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection for a disability requires: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering the Veteran's claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board notes that throughout the appeal, the Veteran has contended that he has bilateral hearing loss as a result of acoustic trauma sustained in active service.  See April 2014 Informal Hearing Presentation (IHP).  Specifically, he asserts that in the performance of his duty military occupational specialty (MOS) he was exposed to high frequency sound without the benefit of ear protection.  See November 2010 Veterans Application for Compensation.  While his DD-214 only indicates that his military occupational specialty (MOS) was that of a field communications crewman, his personnel records further specify that he worked in field artillery.  As such, the Board finds no reason to doubt the credibility of the Veteran's reports and concedes that he was exposed to some degree of acoustic trauma in active service.

Review of the Veteran's service treatment records (STRs) shows that, while on active duty, he underwent two in-service examinations, one entrance examination and one separation examination.  Importantly, his March 1962 separation examination provides the only documentation of an in-service audiogram.  At that time, the Veteran's bilateral hearing acuity indicated borderline hearing loss.  Correspondingly, he has asserted that symptoms related to hearing loss began in active service and continue to this day.  See November 2010 Veterans Application for Compensation.  The Veteran is deemed competent to report experiencing self-perceivable symptoms related to hearing loss and their time of onset.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Notably, his entrance examination reflected hearing evaluation performed by whisper test.  However, this is not an accurate reflection of hearing acuity.  The remainder of the Veteran's STRs is silent for any complaints of hearing loss or ear trouble.  

Post-service VA medical center (VAMC) records show that in April 2011 the Veteran was diagnosed with normal to moderately severe sensorineural bilateral hearing loss and tinnitus.  See April 2011 VA examination.  He reported noise exposure from military artillery.  Id.  He also reported occupational noise exposure but asserted that he wore ear protection.  Id.  Testing revealed a 65 decibel hearing acuity in his right ear and a 60 decibel hearing acuity in his left ear at 3000 and 4000 Hertz.  Id.  Given these results, the record establishes a current disability of hearing loss in accordance with 38 C.F.R. § 3.385.

The Board recognizes that there are unfavorable VA opinions of record.  In pertinent part, the April 2011 examiner opined that the Veteran's bilateral hearing loss disability was not caused by or a result of acoustic trauma in military service.  The examiner, however, relied on the inaccurate factual premise that there was no significant decrease in auditory thresholds in-service.  As the Veteran received only one in-service audiogram on separation, a shift in auditory thresholds is thus incalculable.  See June 2015 Addendum Opinion.  Therefore, this opinion is assigned no probative value. 

Also, in a December 2013 addendum opinion, a fee basis audiologist opined that it is less likely as not that the Veteran's hearing loss was caused by acoustic trauma during military service.  However, in May 2015 the Board determined that this opinion was inadequate and returned the claim for clarification.  See May 2015 Board Remand.

In light of this, the same fee basis audiologist rendered an addendum opinion in June 2015.  The examiner again found no basis on which to conclude that the Veteran's current hearing loss is casually related to military service.  Her stated rationale was that the Veteran's separation audiogram was normal and that the medical literature does not support delayed onset hearing loss from noise exposure.  Alternatively, however, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, to the extent that the examiner based her opinion on the Veteran's normal hearing during service, her opinion is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, to the extent that the examiner based her opinion on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise as the Veteran, through his statements and implied assertions, has consistently contended that symptoms associated with his hearing loss began in service.  
The Board acknowledges that the examiner also opined that, given the Veteran's post-service noise exposure, the etiology of his hearing loss is unknown.  See June 2015 Addendum Opinion.  However, as it is not medically possible to distinguish the effects of in-service versus post-service noise exposure, the reasonable doubt doctrine mandates that all symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current bilateral hearing loss.  Resolving all reasonable doubt in the Veteran's favor, the claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


